Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered February 25, 2003, convicting defendant, after a jury trial, of unauthorized use of a vehicle in the second degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. There was ample evidence that defendant exercised control of a car (see People v Roby, 39 NY2d 69 [1976]), and did so with knowledge that he lacked consent of the owner (see Matter of Raquel M., 99 NY2d 92 [2002]).
The court properly denied defendant’s motion to suppress his statement to the arresting officers. Miranda warnings were not required since defendant was not subject to custodial interrogation (see People v Huffman, 41 NY2d 29, 33-34 [1976]). Concur— Friedman, J.P., Marlow, Gonzalez and Catterson, JJ.